REQUESTED BY: Senator John W. DeCamp Member of the Legislature State Capitol Building Lincoln, Nebraska 68509
Dear Senator DeCamp:
You have asked whether or not a potential proposed piece of legislation which would authorize the payment of $1,500.00 per month as a salary during the interim when the Legislature is not in session to members of the Legislative Council, would be constitutional. You further ask whether it would be constitutional to propose that members of the Executive Board receive $100.00 or any other sum as members of the Executive Board for each meeting of the Executive Board. You refer to several prior opinions we have issued on the question of the payment of expenses to legislators during the session. We believe that each proposal would be unconstitutional. Article III, section 7 of the Constitution provides in part:
   Each member of the Legislature shall receive a salary of not to exceed four hundred dollars per month during the term of his office. In addition to his salary, each member shall receive an amount equal to his actual expenses in traveling by the most usual route once to and returning from each regular or special session of the Legislature. Members of the Legislature shall receive no pay nor perquisites other than said salary and expenses, and employees of the Legislature shall receive no compensation other than salary or per diem.
In the first part of your potential proposed legislation you are suggesting a salary of $1,500.00 per month when the Legislature is not in session. However, the terms and words of the Constitution specifically limit the salary of legislators to $400.00 during the term of the legislator's office. A legislator is elected for a four year term and that limitation applies throughout the term. In your second question you suggest $100.00 for each meeting of the Executive Board. That sum is not intended to cover any expenses that might be incurred by executive board members but as recompense for their service as members for each meeting. That again we believe would be in violation of the specific words of the Constitution.
You attempt to make a distinction between legislators serving in their capacity as members of the Legislature and services as Executive Board or Legislative Council members. In a prior opinion to you we indicated that there is not a complete separation as you seem determined to suggest. The Legislative Council and the Executive Board are creatures of the Legislature. Members serve in those capacities by virtue of the fact that they are members of the Legislature. These bodies are standing committees of the Legislature, created by law. As such they are not distinct and separate from the Legislature but merely a part of the Legislature itself. Therefore, the constitutional prohibitions applying to legislators apply with equal force when legislators are serving in their capacity as members of the Executive Board, the Legislative Council of the as the Legislature.
Sincerely, PAUL L. DOUGLAS Attorney General Patrick T. O'Brien Assistant Attorney General